Citation Nr: 0600744	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-05 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
prostatitis and if so, whether the reopened claim should be 
granted.

2.  Entitlement to an increased rating for Osgood-Schlatter's 
Disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In June 2004, the veteran was afforded a videoconference 
hearing before the undersigned acting Veterans Law Judge. A 
transcript of this hearing is of record.

The issue of entitlement to an increased rating for Osgood-
Schlatter's Disease of the left knee is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  A claim for service connection for prostatitis was denied 
in unappealed rating decisions of December 1972 and July 
1992.

2.  The evidence received since the July 1992 rating decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim seeking service connection for prostatitis.




CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for prostatitis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in his or her 
possession that pertains to the claim.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen a previously 
denied claim for service connection for prostatitis.  
Accordingly, no additional development with respect to this 
matter is required to comply with the VCAA or the 
implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claim.



New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date, in July 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans v. Brown, 9 Vet. App. 273 (1996), that the 
credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

The veteran originally submitted a claim for service 
connection for prostatitis in April 1972.  Service connection 
was denied by unappealed rating decisions of December 1972 
and July 1992.  The RO noted, in pertinent part, that the 
medical evidence of record did not show post-service findings 
of chronic prostatitis.

The current claim to reopen was received in July 2001.

The evidence received since the December 1972 rating decision 
includes VA outpatient treatment records dated from 1992 to 
1999 which show the veteran's ongoing treatment for 
prostatitis, and a July 2001 VA examination report which 
notes the veteran's history of prostate problems since 
service and a current diagnosis of benign hypertrophy of the 
prostate, status post-recurrent urinary tract infection.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, because this 
evidence is competent evidence of the current presence of 
chronic prostatitis, it is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim.  Accordingly, new and material evidence has been 
presented and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for prostatitis is granted.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to the 
reopened claim for service connection for prostatitis and 
entitlement to an increased rating for Osgood-Schlatter's 
Disease of the left knee.

As to the veteran's claim for service connection for 
prostatitis, the veteran contends that he currently has 
prostatitis related to his period of military service.  The 
veteran's service medical records include a January 1972 
urology report which notes a history of prostatitis dating 
back to 1969.  

As noted above, post-service medical evidence includes a July 
2001 VA examination report notes a diagnosis of benign 
hypertrophy of the prostate, status post-recurrent urinary 
tract infection.  The Board notes, however, the claims folder 
was unavailable for the examiner's review.  The development 
of facts includes a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In addition, the Board notes 
that the examiner did not provide an opinion as to whether it 
is at least as likely as not that the veteran's prostatitis 
was related to his active service.  The Board finds that a 
remand is necessary in order to secure an opinion as to the 
relationship, if any, between the veteran's prostatitis and 
his period of service.  See 38 U.S.C.A. § 5103A.

With regard to the veteran's claim for an increased rating 
for a left knee disability, the Board points out that the VA 
General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptoms.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98, 
(August 14, 1998).  VA's General Counsel also recently held 
that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (for 
limitation of flexion) and Code 5261 (for limitation of 
extension), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004 (September 17, 2004).

Furthermore, the Board has determined that the VA 
examinations of record are not adequate for rating purposes 
because they do not address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 (2005), to include 
functional impairment due to pain, incoordination, weakened 
movement, excess fatigability and flare-ups in terms of 
additional degrees of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the veteran should 
be afforded a new VA examination.

In light of these circumstances, the case is hereby REMANDED 
to the RO, via the VA Appeals Management Center in 
Washington, D.C., for the following:

1. With regard to the matters on appeal, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  He should have the 
opportunity to respond.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain and associate with 
the record copies of all VA medical 
records pertaining to treatment or 
evaluation of the veteran's left knee 
since 2004.  If he identifies any other 
outstanding records pertaining to 
treatment or evaluation of his left knee 
or prostatitis, the RO should secure 
copies of such records as well.  If the 
RO is unable to obtain a copy of any 
pertinent evidence identified by the 
veteran, the veteran and his 
representative should be so advised, and 
also advised that the veteran should 
provide copies of the outstanding 
evidence.

3.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of his prostatitis.  The 
claims folder must be made available to 
and reviewed by the examiner.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  

Based upon the examination results and 
the review of the claims folder, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current prostatitis 
began during or is causally related to 
service.  The supporting rationale for 
the opinion must be provided.

4.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected left knee 
disability.  The claims folder must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  Any 
indicated studies should be performed.

The examiner should undertake range of 
motion studies for the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.

The examiner should also provide an 
opinion concerning the impact of the left 
knee disability on the veteran's ability 
to work and provide the supporting 
rationale for this opinion.

5.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
The RO should specifically consider 
whether separate ratings are warranted 
for limitation of flexion of the left 
knee, limitation of extension of the left 
knee and recurrent subluxation or lateral 
instability of the left knee.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


